Citation Nr: 1233885	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for psychiatric disability other than PTSD. 

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to an initial, compensable rating for mild compression deformity of L1 consistent with old fracture, with degenerative disc disease(DDD) of L1/L2 of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to March 2006, with service in Iraq.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 decision in which the RO confirmed and continued an April 2007 previous denial of claims for service connection for PTSD, varicose veins, a bilateral foot disability, a bilateral shoulder disability and a bilateral knee disability; but awarded service connection, and assigned an initial, noncompensable rating for a mild compression The Veteran filed a notice of disagreement (NOD) on April 22, 2008, and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in April 2010. 

In July 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Regarding characterization of the appeal, the Board notes that record reflects psychiatric diagnoses other than PTSD, to include adjustment disorder with anxious mood.  Accordingly, and consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (discussed in more detail, below).  , the Board has characterized the appeal as to psychiatric disability as encompassing the first and second issues set forth on the title page.

The Board's decision on the claim for service connection for PTSD is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  VA has conceded the occurrence of the Veteran's claimed in-service stressors-of coming under enemy fire, firing at the enemy, and seeing dead bodies while serving in combat in Iraq.  

3.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes a positive PTSD screen, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in a November 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter, with reconsideration done by the RO in August 2007.  Hence, the November 2006 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.  Later, the RO reiterated the notice previously provided in a  December 2010 letter providing notice of the requested Board hearing. 


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided..  Pertinent medical evidence associated with the claims file consists of in-service and VA. treatment record, as well as the report of a May 2007 VA examination.  Also considered in connection with the appeal is the transcript of the Veteran's July 2010 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim,  prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The Veteran contends that he is entitled to service connection for PTSD.  He served in combat in Iraq.  His military personnel records to include his DD-214 reveal that he served in Iraq in support of Operation Enduring Freedom from November 2002 to November 2003 and Operation Iraqi Freedom from April 2004 to March 2005.  His awards include the Combat Action Ribbon, Iraq Campaign Medal, Expeditionary Medal, and Global War on Terrorism Expeditionary Medal.  His military occupational specialty (MOS) was rifleman.  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

In this matter, it is noted that the Veteran served in Iraq, with awards that included a combat action ribbon, and an MOS as rifleman.  Thus, VA has conceded the occurrence of  his alleged stressors of coming under enemy fire, seeing bodies and engaging in fire with the enemy while serving in combat.  That notwithstanding, in this case, as  explained below, the claim, just be denied Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV).

Service treatment records reflect that the Veteran had normal psychiatric findings on entrance examination in March 2002 and he denied any symptoms of a psychiatric nature in the accompany reports of medical history from March 2002.  On post deployment examination in February 2005, he confirmed his deployment was in Iraq.  He answered "yes" to having seen the enemy either having been killed, wounded or dead.  He also answered "yes" to having felt that he was in danger of being killed.  He denied being currently interested in help for any stress, alcohol or family problems.  He also denied being bothered in the past two weeks by PTSD symptoms.  He did reply "yes" to feeling tired after sleeping, and difficulty remembering.  In the  report of medical history dated in January 2006, the Veteran   answered "yes" to having difficulty remembering; problems sleeping or feeling tired after sleeping; nightmares, avoiding reminders; being constantly on guard, watchful or easily startled; and to feeling numb or detached from others, activities or surroundings.  He also endorsed having serious conflicts with spouse, family members, close friends or at work.  Another report of medical history also dated in January 2006 reflects that the Veteran cited having bad dreams a lot, and that he got stressed out and worried about things dealing with the military and life at home.  Another report of medical history reflects that the Veteran denied any psychiatric symptoms other that having frequent trouble sleeping and depression/excessive worry. 

Post-service treatment records document no treatment for psychiatric problems, instead focusing primarily on his multiple joint and foot complaints.  

In May 2007 the Veteran underwent a VA examination.  The claims file was reviewed.  He reported a history of an unremarkable childhood, or diagnosis of emotional or psychiatric problems prior to service.  He did have a history of drinking and marijuana use as a teenager.  He denied any significant stressors prior to Iraq.  He was deployed from March 2004 to March 2005 and operated a 50 caliber machine gun on Humvees and also escorted the chaplain to various basis.  His stressors were as follows.  First his unit was somewhat involved in the first assault in Fallujah, stationed north of the city and set up a command center after it was taken.  His headquarters company was also involved in the second assault on Fallujah.  During this, he was fired at by Iraqis and was ordered not to return fire.  He also saw numerous dead bodies in the city.  He also indicated that he would be shot at by various snipers when entering the city, and had mortars fired at him at dinner.  Following Iraq his father was drowned in a scuba accident in August 2005, when he was on leave.  

His post-service history was significant for his working at the post office.  He lived with his mother and visited his sons from an ex-fiancé a couple times a week.  He was currently dating a girlfriend since January 2006.  He denied any problems at work and got along with coworkers and supervisors.  He denied taking any time off for psychiatric treatment.  He also worked as a volunteer firefighter.  He spent time with his sons and did activities of daily living.  He did report some stress related to child support issues.  He had many friends and varied interests, including bowling, golf, and going to bars.  He denied any history of psychiatric treatment.  

His current complaints were primarily dreams, involving Iraq, but not typically reexperiencing of stressors.  His sleep was generally good.  He also cited anxiety, tending to hyperstartle at loud noises and being hypervigilant in crowds.  He attended fewer concerts.  He was occasionally nervous and worried more than in the past.  He denied intrusive thoughts or flashbacks.  Mental status examination revealed he was alert and oriented times 3.  He was pleasant, cooperative, with appropriate dress.  His speech was normal and mood was slightly anxious.  He had normal affect which was appropriate to content.  He denied a significantly depressed mood, but was somewhat more irritable than usual.  He had slight anhedonia.  He denied suicidal or manic episodes.  He denied panic attacks or obsessive compulsive behaviors.  He had no reckless or inappropriate behavior and no psychotic symptoms noted.  He reported having significantly decreased his drinking down to zero to six beers a week.  His cognitive function was adequate and insight and judgment were fair to good.  Psychological testing revealed that his scores fell below the cutoff for a diagnosis of PTSD.  A Beck depression score was in the mild to moderate range.  The Veteran was given an Axis I diagnosis of adjustment disorder with anxious mood.  No Axis II diagnosis was made.  His GAF score was 75.  

In explaining the diagnosis, the examiner noted that,  that ,although the Veteran reported some isolated episodes in combat zones, he did not report any significant events that qualify as criterion A stressor necessary for a diagnosis of PTSD.  Furthermore, although he reported some isolated anxiety that appear to have onset after Iraq, but which have been exacerbated due to his father's sudden death as well as current concerns about child custody and financial stress.  These mild symptoms of anxiety were having minimal to no impact on his occupational and social functioning at this time.

VA treatment records include a March 2008 preventative screen, which was negative for depression screen, but with PTSD screen positive, wherein he answered yes to four questions confirming exposure to frightening, horrible or upsetting experiences; having nightmares or thoughts about these experiences in the past month; engaging in avoidance of reminders; was constantly on guard, watchful or easily startled; and felt numbness or detachment from others and surroundings.  He additionally was said to be positive for a traumatic brain injury (TBI) screen.  Subsequently, he underwent a neuropsychiatric examination in April 2008 which determined that the TBI screen was a false positive, as the Veteran denied experiencing any events that could have resulted in such injury.  It was noted that the Veteran denied ever experiencing any emotional traumatic event that could be a potential criterion A PTSD stressor.  He denied current mental health treatment.  His mood was generally positive and he denied suicidal or homicidal ideations.  He did report being easily startled by loud noises such as fireworks.  Tests were administered including the Beck depression inventory, PTSD checklist and neurobehavioral symptoms checklist.  

On mental status examination, the Veteran was described as neat, well groomed, polite, cooperative, alert and oriented times thee.  His psychomotor activity was within normal limits.  His mood was euthymic and affect was appropriate.  His speech was normal and thought content was rational.  He had no psychosis observed.  The examiner pointed out that the Veteran denied experiencing any psychologically damaging event and was denying significant psychological distress.  His concerns centered around pain.  No Axis I diagnosis was rendered, and an   Axis II diagnosis was deferred. The examiner assigned a GAF of 75.  

The report of an April 2008 polytrauma second level evaluation consult notes findings including poor concentration, forgetfulness, mild to moderate difficulty making decisions, moderate slowed thinking, difficulty getting organized, problems finishing things, fatigue and loss of energy.  Also mild feelings of anxiousness and depressed were noted.  These symptoms were cited as possibly associated with a TBI, although reference was made to the separate neuropsychological evaluation.  Thereafter a November 2009 PTSD screen was negative, although he answered yes to trying hard to avoid reminders and being constantly on guard, watchful or easily startled.  The rest of the treatment records are silent for any psychiatric complaints.

During the July 2010 Board hearing, the Veteran testified that he was in Iraq for 14 months with service as a 50 caliber machine gunner on a Humvee, and fired at the enemy but was unsure if he actually killed anyone.  He described being in Fallujah in April 2004 and in various convoys.  He was in heavy combat in Iraq.  He did not seek treatment for PTSD in service, and has not since service.  He described himself as not being the same person since he got out of Iraq.  He still thought of events in Iraq but described them as a blur.  He imagined gunfire and woke up thinking something is going on.  He drove fast because that was how they drove in Iraq to avoid IEDs and ambushes.  He was also on the alert for pieces of garbage on the road.  He carried a pistol at home and wherever he was allowed to have one.  He kept it in the vehicle most of the time.  He confirmed that he had no documentation to counter the VA examination's finding of no diagnosis of PTSD.  He took no medications for psychiatric problems and had no treatment for PTSD at all.  He did confirm having nightmares.  

The above-cited evidence reflects that the record contains conflicting medical evidence pertinent to the question of whether the Veteran actually meets the diagnostic criteria for PTSD. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the May 2007 VA examiners' finding that the Veteran did not meet the full criteria for a PTSD diagnosis the most probative medical opinion on this point.  The May 2007 examiner had access to the claims file and reviewed this as well as VA records, prior to engaging the Veteran in an interview that included a mental status examination and review of the Veteran's medical history provided by the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided an extensive, reasoned analysis of the case in terms of the specific diagnostic criteria set forth in DSM-IV.  The Board finds this opinion to be highly probative of the question of diagnosis..  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The May 2007 VA examiner's opinion is consistent with other pertinent evidence of record reflecting that the Veteran does not carry a diagnosis of PTSD.  This includes the report of a neuropsychiatric examination done in conjunction with a polytrauma second level evaluation consultation in April 2008 which also found the Veteran to not meet the criteria for a diagnosis PTSD.  While this was not a VA compensation and pension examination (and did not include review of the claims file), the pertinent histor7 , this did include a series of psychological tests that were administered, in addition to obtaining a medical history from the Veteran, as well as a mental status evaluation.  This April 2008 neuropsychiatric examination was done in response to a March 2008 preventative screen which showed a positive PTSD screen.  

The results of a March 2008 PTSD screen is the only evidence of record showing a diagnosis of PTSD; however, this was  pursuant to only a cursory screen during which the Veteran was asked to answer four questions, the DSM-IV criteria was not discussed..  By contrast, the negative opinion from the April 2008 neuropsychiatric examiner was obtained after detailed testing, including administration of the Beck Depression Survey, PTSD checklist and neurobehavior symptoms checklist.  As a result, March 2008 positive PTSD screen is less probative than the reports of the May 2007 VA examination and the April 2008 VA neuropsychiatric evaluation.  The Board further notes that another PTSD preventative screening done in November 2009 was negative.  During his July 2010 Board hearing, the Veteran admitted that he received no treatment for PTSD at all.  

In short, the most persuasive medical evidence to address the question of whether the Veteran actually meets the diagnostic criteria for PTSD weighs against a finding of a current diagnosis of  PTSD, and ultimately, the claim for service connection. 

As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f) . 

Furthermore,  as for any direct assertions by the Veteran and/or his representative that the Veteran meets the diagnostic criteria for PTSD, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a competent diagnosis of  PTSD.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992). See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

ORDER

Service connection for PTSD is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.  

Regarding the feet, service treatment records document that the Veteran was seen in May 2002 for complaints of left foot pain associated with jumping out of the rack, with findings of a moderate pes planus and mild plantar fasciitis.  He was seen again in July 2002 for left foot pain.  An undated record of disability screening for next duty station in Bahrain reported his pes planus/plantar fasciitis was resolved.  On separation examination in January 2006, the Veteran reported that his feet were numb two months after "SOI" and he nearly sprained his foot in boot camp.  Mild pes planus was noted on his feet on separation.  The Veteran provided lay testimony stating that he injured his right foot jumping out of a bunk in boot camp and that his left foot became symptomatic later, with the same symptoms as his left foot.  Post service, a May 2007 VA general examination documented a history of his injuring his left foot jumping out of a bunk, and now having complaints of bilateral foot pain between the heel and arches.  

However, following an examination remarkable for only slight pain on deep palpation of the heels and arches, the examiner assessed the Veteran as having bilateral foot pain by Veteran report only, with no clinical evidence to support a diagnosis.  This formed the basis of the RO's denial for service connection based on there being no disability.  Subsequent to this examination, the VA treatment records show evidence of left foot discomfort treated in September 2009, with X-rays showing bilateral os trigonium considered present in a small percentage of normal feet by may contribute to foot and ankle pain.  Further evaluation by podiatry in November 2009 addressed the left foot complaints, with findings of a herniated fat pad thought to have some fasciitis tendencies.  Given the evidence now suggesting a possible current disabilities of the right and left feet, examination and medical opinion to nature and etiology of each such current foot disability is warranted.

As regards the bilateral shoulder claims, service treatment records clearly document that the Veteran had issues with bilateral shoulder pain, popping and laxity treated in July 2005 and assessed as joint instability.  In these July 2005 records, he also gave a history of both shoulders separating in boot camp, including when he jumped out of the rack and also on monkey bars.  He underwent physical therapy in August 2005.  He was consulted by physical therapy again in December 2005 for bilateral shoulder laxity.  The report of medical history completed in conjunction with the January 2006 separation examination 'is significant for bilateral shoulder laxity and limited range of motion in both shoulders.  

The May 2007 VA general medical examiner noted the Veteran's history of shoulder problems in service, but following examination, determined that there was no clinical or X-ray evidence to support a diagnosis for either shoulder, assessing bilateral shoulder pain by Veteran report only.  Subsequently, the Veteran underwent a polytrauma second level consult in April 2008, which noted findings of mild impingement signs and crepitus bilaterally, and diagnosed shoulder pain, probable impingement tendonitis bilaterally.  The Veteran then underwent another VA examination in March 2010 which focused only on the right shoulder and low back.  Following examination, the examiner diagnosed the right shoulder disorder as a partial supraspinatus tear, but found that this  was less likely than not related to service.  However, in giving this opinion, the examiner stated that there is no specific injury documented in the record and the Veteran did not recall one incident or episode that is bothering him.  This suggests that the examiner failed to review the service treatment records, as review of such would have clearly revealed not only treatment for recurrent shoulder issues, but also a history of injury.  Thus, the opinion pertaining to the right shoulder is inadequate, as it was  not based on full consideration of the Veteran's documented medical history and assertions; and, as regards to the left shoulder, another examination is needed as there is evidence of a current disability, and a nexus opinion is needed to address the etiology of such disability.  

With respect to the knees, service treatment records document that the Veteran was seen in December 2005 for bilateral knee pain, worse with running, assessed as patellofemoral syndrome right worse than left.  He cited joint pain, including in his knees in his January 2006 separation reports of medical history.  The VA general examination of May 2007 included findings of pain on palpation, as well as some grinding and crepitus.  Despite these findings, the examiner diagnosed knee pain only and determined that there was no clinical or X-ray evidence to support a diagnosis.  Subsequently an April 2008 VA second level polytrauma consult disclosed a three to four year history of knee pain and grinding sensation, with examination showing mild patellar grinding.  The diagnosis was bilateral knee pain, probable early patellofemoral chondromalacia.  The Veteran has testified to injuring his knees a number of times during his combat service, and described self treating continued symptoms in both knees, including using ace bandages.  Given that the evidence now shows a current disability for both knees, further examination and medical opinion to ascertain the etiology of such disability is indicated.  

Turning next to the matter of service connection for a psychiatric disorder other than PTSD, as noted in the Introduction, above, the Board has determined that the current appeal encompasses this matter,  consistent with Clemons, supra.,  Hence, initial adjudication of the matter by the RO is needed to avoid any prejudice to the Veteran..  The Board also finds that further development of the matter is warranted.

Specifically the May 2007 VA examiner diagnosed adjustment disorder with anxious mood, but provided no opinion as to whether any such disorder s related to service or any event therein.  Moreover, the examiner's remark that his symptoms of mild anxiety appeared to have an onset after his Iraq service , but may have been exacerbated by the sudden death of the Veteran's father, does not actually address the relationship of the disorder to service (although the Board notes, parenthetically, that the Veteran reported that his father died in a scuba accident while he was home on leave, but still on active duty in August 2005).   Under these circumstances, the Board finds that a supplemental medical opinion  would be helpful in resolving this claim. The RO should 

As regards varicose veins, during the July 2010 Board hearing, the Veteran testified that he was treated for varicose veins in service with stockings and also described being told by a VA doctor that they can be caused by marching and carrying packs.  He has confirmed combat service with the Marines, thus his statements regarding participation in marches falls within the purview of 38 U.S.C.A. § 1154.  Furthermore, the Veteran, as a lay person, is competent to report about easily observable medical conditions to include varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds that an examination is indicated to obtain a medical opinion addressing the etiology of any varicose veins found to be present.

In view of all the above, the  Board finds that the RO should arrange for the Veteran to undergo examinations, by appropriate physicians, at a VA medical facility.   The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining  on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Pertinent to the claim for a higher initial rating for service-connected back disability, the RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, all outstanding records of chiropractic treatment for his back (referenced during the July 2010 Board hearing), as well as mental health records and/or records pertaining to evaluation and/or treatment of the shoulders, knees and/or feet.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. § 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for any other examination of the Veteran, if warranted) prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record..  

The RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, all outstanding records of chiropractic treatment for his back (referenced during the July 2010 Board hearing), as well as mental health records and/or records pertaining to evaluation and/or treatment of the shoulders, knees and/or feet. .

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo examinations in connection with his claims involving the shoulders and knees, varicose veins, and the feet, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each  physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

Shoulders/Knees : With respect to each shoulder and knee, the physician should clearly indicate whether the Veteran has, and identify, any current disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as the Veteran's contentions regarding the claimed injuries to the both shoulders and knees.

Varicose veins: For each leg, the physician should clearly indicate whether the Veteran has, and identify, any current disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to in-service injury or disease.  

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as the Veteran's contentions regarding the claimed varicose veins, his lay history of marching in service and his lay observations as to any continued varicose veins.

Feet: For each foot, the physician should clearly indicate whether the Veteran has, and identify, any current disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to  service. in-service injury or disease. 

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions regarding the claimed injuries to both feet.  

4.  After all available records and/or responses have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to the examiner who conducted the May 2007 VA psychiatric examination for an addendum opinion.  

Based on review of the record, the  examiner should clearly identify all current psychiatric disability(ies) other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had is onset in, or is otherwise medically related to service.

 In rendering the requested opinion, the physician should specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as the Veteran's contentions regarding the claimed stressful incidents in service

If the prior examiner is unavailable, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA  mental disorders examination, by a psychiatrist or psychologist, to obtain an opinion in response to the question posed, and comments noted, above.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions

If a new examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting  individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo any further examination, if appropriate), the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an  appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


